Title: From Abigail Smith Adams to John Quincy Adams, 22 October 1813
From: Adams, Abigail Smith
To: Adams, John Quincy



my dear son
Quincy october 22. 1813

our Neighbor mr Apthorp is going to Lisbon and I embrace this, as one of the best opportunities for conveying Letters to you through mr Beasley in England.I have written to you every Month, and sent my Letters to you through various channels. Some of my Letters will probably reach you, as they contain Such intelligence as has the most rapid wings. I mean those which convey melancholy truths, such as the death of your Sister, my ever lamented dear and only daughter,. The wound which has macerated my Bosom—cannot be healed, the broken Heart may be bound up; and Religion teach submission, and Silence, even under the anguish of the Heart, but it cannot cure it. the unbidden Sigh, will rise, and the bitter tear flow long after the Tomb is closed. Borne down by a disease which skill could not cure, She Submitted to her destiny with that calmness and Resignation, which were distinguishing traits in her Character through Life,—and died upon the 15 of August, just three weeks after her arrival here, Beloved endeared, and lamented by all who knew her.
I have given to you, and to her Son, in more than, one Letter, a circumstantial detail of the melancholy scene and tho memory loves to dwell upon every scene connected with it, I do not wish to prolong painfull recollections in the minds of others.
I will Remember with gratitude the Blessing I enjoy. and one of the first of these, is the Life, health, and cheerfullness of your Father. bowed down as he has been by our late affliction, he has not sunk under it. Col. Smith has remained with us, and will untill the meeting of Congress—Caroline too has been a comfort to us all the Col feels most deeply feels his loss, conducts himself with great propriety, as well as Caroline, who having by unwearied attention, and affectionate assiduity performd every office of fillial duty, and piety towards her Mother, considers her as releived from sufferings, and partakeing of celestial joys.
That I have been supported, sustained and carried through one of the severest Trials of Life, is a subject of gratitude to that Being who saw fit thus to visit me.
I have not received a line from you of a later date than the 1st of may. now more than 5 months, you will easily suppose how anxious we are, not only to learn the welfare of your Family, and of your own health, but also respecting the importent mission with which you are charged. we pant for peace, because we lament the horrors of war, and the ravages and cruelties which are inseparable to it. the Brave fellows who fall in the contest wring my Heart with anguish.
our Arms So much tarnishd by land at the Commencement of the War, are now brightned with conquest. a Perry, a Chancy and Harrison have won the Laurels thrown a way or never earned by Hull. The capture of the whole British force upon Lake Erie by Perry is amongst our most Brilliant deeds. his victory could only be exceeded by his humanity, gratefully acknowledged by the captured foe, and this event upon the Lake—opend a passage to Genll, Harrisons army, and produced the capture of Proctors Army, he only escaping—so that upper Canady is now considerd as conquerd. it has brought the savage Tribes to sue for peace, and to send their wives and Children as hostages, they offer to join our Army against their late allies
The public papers will give you a more accurate account than I can, and to them I must refer you for particulars
several of our frigates have been blockaded through the Summer, but are now getting ready for sea, that they have escaped capture is wonderfull, when we consider the Navy of Great Britain has been in pursuit of them, yet in despight of the whole blockading Squardon. Commodore Rogers both went out, and made a cruize of 5 Months, and then returnd in safety, and how rides in the harbour of Newport,
our season has been abundently productive, our climate healthy, the coasting trade is much obstructed, flower is very high, and west India produce high, but if the War continues our 74s will open our communication, and we Shall Soon have three of them fit for sea.
I have the pleasure to say to you, that you Sons are well; that your Brother attended a semi annual exhibition yesterday, and was much gratified at the progress made by them in their Studies. John is spoken of as a very good latin scholor. he is the most active, spirited little thing you can imagine— I say little thing for he is small of his Age, while George has almost attained the stature of manhood. he is improveing himself in the French language, and altho he may not Speak it easily, the instruction you gave him, was not lost as he appears very  fond of reading it—in his handwriting he is most deficient, but he is taking great pains to mend in that.
my kind Love to my daughter, to whom I have repeatedly written since I received a line from her to my grand Sons and grandaughter I request to be rememberd. Caroline may write to her Brother, but if she should not, say to him, that his Father and sister are both well,
With the hope of hearing Soon from you / I subscribe you ever affectionate / Mother
Abigail Adams